Exhibit 10.1

[Letterhead of Sotheby’s]

Execution Copy

Severance Agreement

As of January 1, 2015

Bruno Vinciguerra

c/o Sotheby’s

1334 York Avenue

New York, New York 10021

Dear Bruno:

This letter agreement (the “Agreement”) sets forth our understanding with
respect to your rights and obligations in the event of the termination of your
employment with Sotheby’s (together with all of its subsidiaries and related
entities, “Sotheby’s” or the “Company”). This Agreement is being provided to you
because you are a key employee at the Company and perform highly specialized and
unique duties for the Company. Consequently, Sotheby’s is offering you the
following terms and financial enhancements with respect to your services from
the date hereof through to and including December 31, 2016 (the “Term”) to
ensure your continued loyalty to the Company, and so that you will focus fully
and exclusively on your job duties at Sotheby’s. Defined terms herein are used
with the meanings given to them in Exhibit A.

 

(1) Severance Arrangements.

 

  a) If at any time during the Term, your employment by the Company is
terminated by you for Good Reason, the Company shall pay you:

(i) the sum of: (x) any unpaid base salary through the date of termination,
(y) with respect to any calendar year in which you have completed a full year of
service, to the extent not previously paid, total incentive compensation
attributable to such period conditioned on the achievement of the performance
goals (as defined in the “EBP” (defined below)) as determined by the
Compensation Committee (calculated at 110% of your Total Incentive Target
(subject to the exercise of negative discretion by the Compensation Committee to
not less than 90% of your Total Incentive Target)), for the calendar year prior
to such termination, including 2014, 2015 and 2016 as applicable (such prior
year, the “Bonus Determination Year”), which shall be paid out in 100% cash and
payable under the terms of the Company’s Executive Bonus Plan (“EBP”) as and
when paid to the other named executive officers (but in any event not later than
March 15 of the year following the Bonus Determination Year) (the “Prior Year
Bonus”), and (z) reimbursement for any approved unreimbursed expenses incurred
through the date of termination within sixty (60) days of your termination date.
For purposes of this Agreement, “Accrued Obligations” shall mean amounts payable
to you pursuant to sub-clauses (x) and (z) above.



--------------------------------------------------------------------------------

Execution Copy

 

(ii) A cash payment conditioned on the achievement of the performance goals (as
defined in the EBP) as

determined by the Compensation Committee for the relevant performance period
under the EBP during the year in which such termination occurs (but only to the
extent such termination results in a partial year of service and does not
otherwise duplicate any payment under sub-clause (i) above), calculated at your
“Total Incentive Target” (as defined below), prorated to reflect the portion of
the performance period through the date of termination, with such payment made
following the completion of the performance period as provided for under the
EBP, as and when paid to the other named executive officers (but in any event
not later than March 15 of the year following the year of such termination)(for
purposes of this Agreement, “Total Incentive Target” shall mean your annual
total incentive target under the EBP as determined in advance by the
Compensation Committee);

(iii) A separation benefit based on thirteen months (13) of your annual base
salary (determined on a monthly basis) at the time of your termination (“Base
Salary”) and thirteen months of Bonus (determined on a monthly basis) plus one
month Base Salary and one month prorated Bonus for each full year of employment
at Sotheby’s, which amount shall be paid on the next payroll date following the
Release Deadline (subject to any other payment conditions herein) and in lieu of
any other payments or benefits to which you might otherwise be entitled,
including but not limited to, any payments or benefits for which you could be
eligible under the Sotheby’s, Inc. Severance Plan, any amended version of such
Plan, or successor plan (the “Plan”).

 

  •   Base Salary shall mean the amount, before salary reductions for deferred
compensation, health insurance premiums or other pre-tax or tax-deferred
employee benefits you are entitled to receive as salary on a semi-monthly basis,
excluding all bonuses and incentive compensation, perquisites, employee
benefits, or other forms of compensation payable by the Company as consideration
for your services as of the date immediately preceding termination of
employment.

 

  •   Bonus shall mean the sum of the past three years’ cash bonuses paid under
the Company’s annual incentive compensation program divided by 3. The
calculation of Bonus shall exclude any prorated cash bonus payment for a year in
which you were not employed for a full year. Additionally, for purposes of
calculating this average bonus, if incentive compensation for a particular year
has been agreed to be paid fully in cash, then only 40% of the amount of such
cash payment shall be included in the foregoing calculations.



--------------------------------------------------------------------------------

Execution Copy

 

  (iv) In addition, your outstanding equity will continue to vest
notwithstanding the provisions of the Amended and Restated Restricted Stock Unit
Plan and/or any applicable award agreement, provided that you not engage in any
restricted activity prohibited in Exhibit B during both the one-year “Restricted
Period” following your termination and for any vesting period associated with
such outstanding equity and extending beyond one year following your termination
(the “Extended Restricted Period”). If, during the Extended Restricted Period,
you elect not to or otherwise fail to comply with the obligations set forth in
Exhibit B, such continued vesting shall cease, and you will forfeit any
then-unvested interests. You agree to provide the Company with advance written
notice of those employment, consulting or other business activities that you
contemplate engaging in during the Restricted Period and Extended Restricted
Period. For clarification, the cessation of vesting and forfeiture provided in
the preceding sentence shall in no way limit or otherwise modify your current
obligations set forth in Exhibit B.

These payments and continued vesting are contingent upon your compliance with
your obligations under Exhibit B and your execution of a release agreement as
described in Paragraph 1(h) below, on or before the “Release Deadline” (as
defined below).

 

  b) If at any time during the Term, the Company terminates your employment
without Cause, the Company will provide you with three (3) months’ notice and
will provide you with the same payments and benefits as if you had terminated
for Good Reason as provided in Paragraph 1(a) above (but without duplication of
any previously paid Prior Year Bonus). The conditions set forth in the last
sentence of Paragraph (1)(a) above shall apply as well to these payments and
vesting.

 

  c) If you terminate your employment (not for Good Reason) from the date hereof
through the earlier of six (6) months after a new CEO is hired or June 30, 2016
(the “Defined Period”), you shall provide the Company with three (3) months’
notice and the Company shall pay you the Accrued Obligations and Prior Year
Bonus unless previously paid. If you terminate your employment (not for Good
Reason) after the Defined Period, you shall give the Company one (1) month
notice and the Company shall pay you the amounts in Paragraphs 1(a)(i)(but
without duplication of any previously paid Prior Year Bonus) and 1(a)(ii) above,
and treat your outstanding equity as provided for in Paragraph 1(a)(iv) above.
In the event that you give notice under this Paragraph 1(c), the Company may
elect to alter your responsibilities and/or work schedule during the notice
period. The conditions set forth in the last sentence of Paragraph (1)(a) above
shall apply as well to these payments and vesting.

 

  d)

If during the Term, your employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligation to you, except that the



--------------------------------------------------------------------------------

Execution Copy

 

  Company shall pay you any Accrued Obligations as defined above (excluding any
incentive compensation for any period prior to or after the date of termination
of your employment) and shall continue to be obligated to you with respect to
vested benefits in accordance with the terms of the applicable plans.

 

  e) If during the Term, your employment is terminated by the Company because of
your permanent disability or death, this Agreement shall terminate without
further obligation to you, except that the Company shall pay you or your estate
any Accrued Obligations as defined above (excluding any incentive compensation
for any period prior to or after your Termination Date) and shall continue to be
obligated to you or your estate with respect to vested benefits in accordance
with the terms of the applicable plans.

 

  f) During the term of this Agreement, you hereby agree to waive irrevocably
any rights or benefits under the Plan in its current form, as it may be amended
from time to time, or under a successor plan. Upon expiration of this Agreement,
if you and the Company do not enter into a mutually agreed new severance
agreement, you will become an employee-at-will and will become eligible for
benefits under the terms of the Company’s severance plan in effect at that time;
provided, however, that where your employment terminates after the Term pursuant
to a notice of such termination given during the Term or before payment of the
prior year’s incentive compensation as provided for hereunder with respect to
services rendered during the Term, the parties’ rights and responsibilities
concerning such termination shall continue to be governed by the substantive
terms of this Agreement, provided that if you remain employed for all of 2016,
the payment to you shall be calculated at your Total Incentive Target (subject
to the exercise of negative discretion by the Compensation Committee to not less
than 90% of your Total Incentive Target).

 

  g) This Agreement may be terminated by mutual consent of the Parties without
any payment obligation.

 

  h)

Any payments or benefits for which you are eligible pursuant to this Paragraph 1
beyond Accrued Obligations shall only be made if you execute and deliver to the
Company, and do not revoke, a release, no later than the thirtieth day following
your termination date (the last day of such thirty (30) day period being the
“Release Deadline”) in a form acceptable to the Company, as similarly required
under the Plan, of any and all your claims (except with regard to claims for
payments or benefits specifically payable or providable hereunder which are not
yet paid as of the effective date of the release, claims for vested accrued
benefits, claims under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, or claims relating to any rights of indemnification under the
Company’s certificate of incorporation or by-laws or claims under any directors
and officers liability insurance policy) occurring up to the release date with
regard to the Company and its respective past or present officers, directors and
employees. The



--------------------------------------------------------------------------------

Execution Copy

 

  release will not contain any restrictive covenants less favorable to you than
those set forth in this Agreement. Any amounts payable pursuant to the Paragraph
1 in excess of Accrued Obligations that constitute “deferred compensation”
subject to Section 409A of the Internal Revenue Code (as amended) and the
regulations and guidance promulgated thereunder (“Code Section 409A”) shall be
delayed and made on the next payroll date following the six (6) month
anniversary of your termination date, but amounts qualifying as short term
deferral under Code Section 409A shall be paid commencing on the next payroll
date following the Release Deadline (subject to any other payment conditions
herein). If under this Agreement an amount is to be paid in two or more
installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A. All payments described in this Agreement are subject to applicable
withholding. All provisions herein for continued vesting of performance share
units are subject to Company performance and payment dates in accordance with
the normal vesting dates, and your compliance with your obligations under
Exhibit B during the Restricted Period and Extended Restricted Period. In all
cases any business expenses eligible for reimbursement must be reimbursed by the
end of the taxable year following the year in which incurred and the right to
such reimbursement cannot be subject to exchange or liquidation for any other
benefit.

 

(2) Certain Agreements. In consideration of the undertakings by the Company in
Paragraph (1), you agree to be bound by the covenants and agreements set forth
in Exhibit B hereto.

 

(3) Miscellaneous. You may not assign your rights or delegate your obligations
under this Agreement. Sotheby’s shall be entitled to withhold from any payments
or deemed payments under this Agreement any amount of withholding required by
law. This Agreement constitutes the entire agreement between you and Sotheby’s
concerning the subject matter of your employment and supersedes any prior
employment, severance, or notice and non-compete agreement between the parties.
Any waiver or amendment of any provision of this Agreement must be in writing
and signed by both parties.

 

(4) Legal and Equitable Remedies. Sotheby’s shall be entitled to enjoin a
violation by you of any provision hereof, including, but not limited to, the
obligations in Exhibit B. Moreover, the parties hereto acknowledge that the
damages suffered by Sotheby’s as a result of any violation of this Agreement may
be difficult to ascertain. Accordingly, the parties agree that in the event of a
breach of this Agreement by you, Sotheby’s shall be entitled to specific
enforcement by injunctive relief of your obligations to Sotheby’s. The remedies
referred to above shall not be deemed to be exclusive of any other remedies
available to Sotheby’s, including to enforce the performance or observation of
the covenants and agreements contained in this Agreement.



--------------------------------------------------------------------------------

Execution Copy

 

(5) Arbitration. Any dispute, controversy or claim arising out of or relating to
this agreement, or breach thereof (other than an action or proceeding for an
injunction or other equitable relief pursuant to Paragraph 4 hereof), shall be
settled by arbitration in New York City in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association by a single arbitrator. Any rights, defenses, or remedies available
in a court of competent jurisdiction shall also be available to the parties in
arbitration. The arbitrator’s award shall be final and binding upon both
parties, and judgment upon the award may be entered in any court of competent
jurisdiction in any state of the United States or country or application may be
made to such court for a judicial acceptance of the award and such enforcement
as the law of such jurisdiction may require or allow.

 

(6) Severability. If at any time there is a judicial determination by any court
of competent jurisdiction that any provision of this Agreement is unenforceable
against you, the other provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum extent as the court may
judicially determine or indicate to be enforceable under New York law.

 

(7) Choice of Law/Choice of Forum. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of New York
irrespective of the principles of conflicts of law, and you consent to the
jurisdiction of the state and federal courts situated in New York City for the
purpose of adjudicating any dispute relating to this Agreement.

 

(8) Binding on Successor Company. This Agreement shall remain in effect and be
binding upon any successor or assign of Sotheby’s including any entity that
(whether directly or indirectly, by purchase, merger, reorganization,
consolidation, acquisition of property or stock, liquidation or otherwise) is
the survivor of the Company or that acquires the Company and/or substantially
all the assets of the Company, and such successor entity shall be deemed the
“Company” for purposes of this Agreement.

 

(9) 2015 EBP Performance Bonus. So long as you remain actively employed (and
notice of termination has not been provided) at the time in 2016 that
performance bonuses for 2015 are paid under the EBP, your total incentive
compensation attributable to 2015, conditioned on the achievement of the
performance goals (as defined in the EBP) as determined by the Compensation
Committee, shall be calculated at your Total Incentive Target (subject to the
exercise of negative discretion by the Compensation Committee to not less than
90% of your Total Incentive Target).

 

(10)

Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be delivered
personally or mailed by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to you at the address set forth on
the initial page of this Agreement and to the Company at Sotheby’s, 1334 York
Avenue, New York, New York 10021, Attention: Executive Vice President, Human
Resources, or to such other address as either



--------------------------------------------------------------------------------

Execution Copy

 

  party may have furnished to the other in writing in accordance herewith. Any
such notice shall be deemed given when so delivered personally, or, if mailed,
five (5) days after the date of deposit in the United States mail, except that
notice of change of address shall be effective only upon receipt.



--------------------------------------------------------------------------------

Execution Copy

 

Please review this Agreement carefully and, if it correctly states our
agreement, sign and return to me the enclosed copy.

 

Very truly yours, SOTHEBY’S By:  

/S/ SUSAN ALEXANDER

  Susan Alexander   Executive Vice President and   Worldwide Head of Human
Resources

 

Read, accepted and agreed to this 31st day of December, 2014

/S/ BRUNO VINCIGUERRA

Bruno Vinciguerra



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT A

DEFINITIONS

“Cause” shall mean and be limited to:

 

  a) conviction of a felony crime;

 

  b) fraud, willful malfeasance or gross negligence in connection with
performance of your duties which is materially injurious to the Company; or

 

  c) any material breach of this Agreement by you.

provided, however, that within thirty (30) days from the date one of the
above-referenced events occurs constituting Cause, the Company shall provide you
with written notice that it is terminating your employment for Cause. In the
case of the occurrence of a material breach of this Agreement within sub-clause
(c) above, and where the circumstances are curable in the judgment of the
Company, you shall have ten (10) days following the receipt of written notice to
cure such circumstances.

“Good Reason” shall mean the occurrence of any of the following events:

 

  a) any material breach of a material term of this Agreement by the Company
which shall include failure to pay or award you any compensation due under the
terms of this Agreement;

 

  b) your being required to relocate to a principal place of business more than
fifty (50) miles outside New York, New York without your express consent; or

 

  c) any action by the Company that results in a material diminution in your
authority, duties and responsibilities or a reduction of 10% or more of your
base salary without your express consent (except in connection with the
termination of your employment for Cause or as a result of your death or
Permanent Disability or temporarily as a result of your illness or other
absence).

provided, however, that you shall provide the Company, if during the Defined
Period thirty (30) days’ prior written notice and if after the Defined Period
fifteen (15) days’ prior written notice, in each case, from the date one of the
above-referenced events occurs constituting Good Reason that you are terminating
your employment for Good Reason, and the Company shall have, in either case,
thirty (30) days following the receipt of that written notice to correct such
circumstances.



--------------------------------------------------------------------------------

Execution Copy

 

“Permanent Disability” shall mean, and be limited to, any physical or mental
illness, disability or impairment that has prevented you from continuing the
performance of the essential functions of your position with reasonable
accommodation for a period in excess of six (6) consecutive months.



--------------------------------------------------------------------------------

Execution Copy

 

EXHIBIT B

CERTAIN AGREEMENTS

Non-Compete, Non-Disparagement and Non-Solicitation Agreement.

Because you have specialized, unique confidential knowledge vital to the Company
and the special nature of the services that you provide to the Company, you
agree that during your employment and for twelve (12) months following your date
of termination (“the Restricted Period”), you will not, without the consent of
the Company, directly or indirectly: consult for, become employed by, provide
services for, or solicit or accept any funds, loans or other consideration from

 

  a) Christie’s, Bonhams, or Phillips or any affiliate or successor of any of
those entities anywhere in the world; or

 

  b) another entity engaged in conducting auctions, dealing in or making private
sales of, collecting or advising with respect to any core collecting category in
which the Company sells property within the last twelve (12) months in the
United States, United Kingdom, Hong Kong, Switzerland or France.

You agree, during and after your employment, to refrain from disparaging the
Company, its subsidiaries and affiliates, including, without limitation, making
derogatory comments about the character or ability of the Company or its
directors, officers, shareholders, agents or representatives. The foregoing
non-disparagement covenant shall not apply to statements in proceedings to
enforce your rights or defend your claims under this Agreement and other legally
required testimony.

In addition to the foregoing, during the Restricted Period, you agree that you
will not, either alone or in concert with others, and will not cause another to,
in any such case, directly or indirectly

 

  a) hire, recruit, solicit or induce any Sotheby’s employees to terminate their
employment with Sotheby’s;

 

  b) solicit the business of, do business with, or seek to do business with, any
client of the Company;

 

  c) encourage or assist any competitor of the Company to solicit or service any
client of the Company; or

 

  d) otherwise induce any client of the Company to cease doing business with, or
lessen its business with, the Company.



--------------------------------------------------------------------------------

Execution Copy

 

If at any time there is a judicial determination by any court of competent
jurisdiction that the time period, geographical scope, or any other restriction
contained in this Agreement is unenforceable against you, the provisions of this
Agreement shall not be deemed void but shall be deemed amended to apply as to
such maximum time period, geographical scope and to such other maximum extent as
the court may judicially determine or indicate to be enforceable. You understand
and agree that, during the Restricted Period, you are not prohibited from
obtaining alternative employment subject to the provisions above.

Confidentiality Agreement.

As a condition to your continued employment by the Company and in consideration
for this Agreement, you reaffirm your agreement to be bound by the Company’s
Confidentiality Agreement, Compliance Policies, including but not limited to,
its Auction Rules, Code of Business Conduct and Ethics, Worldwide Conflicts of
Interest Policy, and Human Resources polices.